Citation Nr: 1820129	
Decision Date: 04/05/18    Archive Date: 04/16/18

DOCKET NO.  14-20 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for headaches.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


ORDER

A 50 percent disability rating for headaches is granted for the entire increased rating period on appeal.  


FINDING OF FACT

Throughout the increased rating period on appeal, the Veteran has experienced daily headaches requiring him to lie down and sleep for relief, even with medication, and he is unable to work during his headaches.  

CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for a 50 percent disability rating for headaches have been met for the entire increased rating period on appeal.  38 U.S.C. §§ 1155, 5103(a), 5103A, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code (DC) 8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran, who is the Appellant in this case, had active service from March 1973 to December 1973.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a March 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran, his wife, and his friend provided testimony at an August 2016 videoconference hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is associated with the claims folder.

On his May 2014 VA Form 9, the Veteran stated that his daily headaches prevent him from working.  The Board thus finds that the issue of entitlement to a TDIU has been raised during the adjudicatory process of the underlying disability.  As such, it is part and parcel of the claim for benefits for the underlying disability, and the Board has jurisdiction over it.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.  

As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  Lay testimony is competent when it regards the readily observable features or symptoms of injury or illness and "may provide sufficient support for a claim of service connection."  See Layno, 6 Vet. App. At 469; 38 C.F.R. § 3.159(a)(2).  

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with a veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran is in receipt of a 30 percent disability rating for his service-connected headaches throughout the increased rating period on appeal.  He contends that he is entitled to a higher disability rating for his headaches because he experiences headaches daily, which require him to lie down and sleep for relief, even with high doses of medication, and that he is unable to work or perform normal daily activities due to his headaches.     

Headaches are evaluated under DC 8100, 38 C.F.R. § 4.124a, which provides for a 10 percent disability rating for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months.  Finally, a 50 percent disability rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability. 

Having carefully considered all the evidence of record in light of the pertinent law and regulations, and affording the Veteran all reasonable doubt, the Board finds that a 50 percent disability rating is warranted for the entire increased rating period on appeal.  Namely, the evidence demonstrates very frequent completely prostrating attacks productive of severe economic inadaptability. 

For instance, in September 2011, the Veteran sought treatment at the emergency department for headache and dizziness.  He had a neurology consultation, during which he stated that his migraine pain had increased in frequency, intensity, and duration over the past three to five years.  He reported daily migraine headache pain, and stated that he took a nap for relief.  He also stated that he was extremely photophobic and had blurred vision intermittently.  The doctor noted that a CT from July 2010 was normal.  The neurologist noted that the Veteran was neurologically stable, and that the increased migraine pain was probably multifactorial, with contributory factors of diabetes, sickle cell trait, end-stage renal failure, dialysis, hypertension, anxiety, and immobility.  The doctor prescribed Topiramate.

An October 2011 treatment note indicates daily headaches that affected his activities of daily living.

He was afforded a VA examination in October 2011, at which he reported experiencing nausea, vomiting, sensitivity to light and sound, dizziness, and focusing problems.  He stated that his head pain lasted less than one day, and occurred on both sides of head.  The examiner checked a box indicating that the Veteran experienced prostrating attacks of migraine headache pain more than once per month.  In addition, the examiner opined that when the Veteran had a headache, he would be unable to work.  

VA treatment notes from 2012 indicate that the migraine headaches remained at the same level of severity and that the Veteran continued to take medication for pain management.

In September 2012, the Veteran's wife wrote a letter indicating she had known him for seven years, and that in that time, his headaches had worsened.  She stated that he was extremely sensitive to light to the point that they rarely went anywhere during the day because bright lights caused his headaches.  She stated that he had headaches at least two to three times per week, and that the only means of relief was for him to take medication and go to sleep in a dark room until the headache went away.

In July 2013, the Veteran's primary care physician wrote a letter stating that he had persistent intractable migraine headaches, and that he suffered from constant headaches daily, requiring him to retreat to a dark quiet room for relief.

In December 2013, the Veteran was referred to neurology for worsening headaches and possible temporal arteritis given the change in his headache pain.  He reported that, normally, his pain was at a level of 6 out of 10 in severity, sharp, throbbing, resolved with darkness and sleep, worsened with light and head movement, and was associated with blurred vision.  Currently, he stated that his pain for the last several days had been at a 10 out of 10 in severity.  A CT scan was normal.  The neurologist noted that the headache was closely related to his neck pain, and that temporal arteritis was very unlikely.  

On his May 2014 VA Form 9, the Veteran stated that his daily headaches prevented him from working and having a normal daily life.  At the August 2016 Board hearing, the Veteran testified that he took a number of medications for his headaches as well as other non-service-connected conditions, and that he continued to experience daily headaches that lasted one to two hours.  

Considering the totality of the evidence, including the Veteran's statements regarding the severity of his headaches, and resolving reasonable doubt in his favor, a 50 percent disability rating is warranted throughout the appeal period.  Namely, the Veteran's headaches are very frequent (daily), completely prostrating in that he has to lie down and sleep for relief, and are productive of severe economic inadaptability in that the VA examiner opined that he is unable to work during his daily headaches.  While the evidence does not necessarily demonstrate prolonged prostrating attacks, as the Veteran testified they only last one or two hours, the overall disability picture is more closely approximated by the 50 percent rating criteria, as this Veteran experiences prostrating attacks much more often than once per month, the criteria for the current 30 percent rating.  

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by way of an August 2012 letter.  

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence, including affording a VA examination.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA treatment records, a VA examination report, and the Veteran's statements, including his testimony at the August 2016 Board hearing.  

The Court held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the August 2016 Board hearing, the undersigned Veterans Law Judge asked questions pertaining to the criteria necessary for establishing his claim, including regarding specific evidence that may help substantiate his claim.  Moreover, neither the Veteran, nor his representative, has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and that any error in notice provided during the hearing constitutes harmless error.

The Veteran has been afforded an adequate examination on the issue of an increased rating for his service-connected headaches.  VA provided the Veteran with an examination in October 2011.  The Veteran's history was taken, and a complete examination was conducted, to include review of CT scans.  Conclusions reached and diagnoses given were consistent with the examination report.  For these reasons, the Board finds that the Veteran has been afforded an adequate examination on the issue decided herein.  Nieves-Rodriguez v. Peake, 
22 Vet. App. 295 (2008).  While the examination was conducted more than six years ago, there is adequate information in the updated medical records to render a decision in this case.   

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).


REMAND

As noted above, the issue of entitlement to a TDIU has been raised during the increased rating appeal.  The Board finds that further development is necessary prior to appellate review of the issue of entitlement to a TDIU.  The Veteran has not been provided with VCAA notice of concerning the requirements of attaining a TDIU, nor has he been provided with an opportunity to complete the appropriate claims form, which is designed to elicit the information necessary and relevant for VA to fully and fairly adjudicate the issue of entitlement to a TDIU.  

Accordingly, that issue is REMANDED for the following action:

1.  Provide to the Veteran all required notice and claims forms in response to the claim for TDIU.

2.  After conducting the above development and any additional development deemed necessary, the RO should review the Veteran's claim of entitlement to a TDIU.  If the benefits sought on appeal cannot be granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

ATTORNEY FOR THE BOARD	T. Sherrard, Counsel

Copy mailed to: Disabled American Veterans


Department of Veterans Affairs


